Citation Nr: 0531883	
Decision Date: 11/23/05    Archive Date: 12/02/05

DOCKET NO.  94-36 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for fractured teeth 
(other than tooth number 8) due to dental trauma (for 
purposes other than outpatient treatment).

2.  Entitlement to service connection for a heart disorder 
with hypertension.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
anemia.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
seizure disorder.

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

6.  Entitlement to an increased rating for residuals of a 
back injury, currently evaluated as 20 percent disabling.

7.  Entitlement to special monthly compensation (SMC) by 
reason of being in need of the regular aid and attendance of 
another person or at the housebound rate.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran had active military service from April 1968 to 
November 1969.

This matter arises from various rating decisions rendered by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  In July 1993, the RO denied the 
veteran's application to reopen previously denied claims of 
entitlement to service connection for hypertension and a 
seizure disorder, and in September 1994 denied his claim of 
entitlement to special monthly compensation based on the need 
for regular aid and attendance of another person or by reason 
of being permanently housebound.  Thereafter, in May 1995, 
the RO denied the veteran's claim of entitlement to service 
connection for fractured teeth due to dental trauma, denied 
an application to reopen previously denied claims of 
entitlement to service connection for anemia and PTSD, and 
denied an increased rating for the veteran's service-
connected residuals of a back injury.  

In an October 1997 decision, the Board denied the veteran's 
application to reopen the PTSD claim, and remanded the other 
claims to the RO for further development and adjudication.  
In July 2000 the United States Court of Appeals for the 
Federal Circuit vacated and remanded a February 1999 United 
States Court of Appeals for Veterans Claims (hereinafter the 
Court) affirmance of the Board's decision on the PTSD issue.  

In August 2000, the Board denied the veteran's claim for an 
increased rating for his service-connected residuals of a 
back injury, his claim of service connection for fractured 
teeth due to dental trauma, and his application to reopen 
claims of service connection for anemia and a seizure 
disorder.  The Board reopened the claim of service connection 
for a heart disorder with hypertension but denied it on the 
merits, and also denied the veteran's claim for SMC by reason 
of being in need of the regular aid and attendance of another 
person or at the housebound rate.  

In June 2001 the Court vacated and remanded the August 2000 
Board decision.  In a July 2002 decision, the Board again 
denied these claims, and in a separate decision, denied the 
veteran's application to reopen the claim of entitlement to 
service connection for PTSD.  

Thereafter, in March 2003, the Court vacated and remanded 
both of these July 2002 Board decisions, and in December 
2003, the Board remanded these claims to the RO for further 
development and adjudication.  The Board notes that from a 
review of the Court's Order in conjunction with a March 2003 
Joint Motion for Partial Remand filed by VA's Office of 
General Counsel (OGC) and the veteran's attorney, it is 
apparent that that portion of the Board's decision that 
reopened the claim of entitlement to service connection for a 
heart disorder with hypertension was not disturbed, and as 
such, that issue is as characterized (i.e. as a claim for 
service connection) above.

Finally, it is pointed out that during the pendency of this 
appeal, the veteran requested a personal hearing before a 
Veterans Law Judge at the RO (i.e. a Travel Board hearing).  
Such a hearing was conducted before the undersigned on 
February 13, 1997; a transcript of that proceeding is of 
record.

The claims for an increased rating for the service-connected 
residuals of a back injury and for SMC are REMANDED to the RO 
via the VA Appeals Management Center in Washington, DC.  The 
veteran will be notified as to further action required on his 
part.


FINDINGS OF FACT

1.  The veteran is not shown to have fractured teeth (other 
than tooth number 8) due to dental trauma incurred in 
service.

2.  The veteran is not shown to have a heart disorder with 
hypertension that was incurred in service or one that had its 
onset within a year of his separation from service.

3.  In an August 1975 decision, the Board denied a claim of 
entitlement to service connection for anemia.  This was the 
last final decision of this claim.

4.  Evidence associated with the claims file since the 
Board's 1975 decision does not bear directly and 
substantially upon the specific matter under consideration 
and is not, by itself or in connection with evidence 
previously assembled, so significant that it must be 
considered in order to fairly decide the claim of service 
connection for anemia.  

5.  In a March 1987 decision, the Board denied a claim of 
entitlement to service connection for a seizure disorder.  
This was the last final decision of this claim.

4.  Evidence associated with the claims file since the 
Board's March 1987 decision does not bear directly and 
substantially upon the specific matter under consideration 
and is not, by itself or in connection with evidence 
previously assembled, so significant that it must be 
considered in order to fairly decide the claim of service 
connection for a seizure disorder.  

6.  In a March 1987 decision, the Board denied a claim of 
entitlement to service connection for PTSD.  This was the 
last final decision of this claim.

7.  Evidence associated with the claims file since the 
Board's March 1987 decision does not bear directly and 
substantially upon the specific matter under consideration 
and is not, by itself or in connection with evidence 
previously assembled, so significant that it must be 
considered in order to fairly decide the claim of service 
connection for PTSD.  


CONCLUSIONS OF LAW

1.  The veteran does not have fractured teeth (other than 
tooth number 8) due to dental trauma that was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. § 3.303 (2005).  

2.  The veteran does not have a heart disorder with 
hypertension that was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).  

3.  An August 1975 Board decision that denied the claim of 
service connection for anemia is a final decision.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2005).  

4.  The evidence submitted in support of the attempt to 
reopen the claim of service connection for anemia is not new 
and material, and this claim is not reopened.  38 U.S.C.A. 
§ 5108 (West 2002 & Supp. 2005); 38 C.F.R. § 3.156(a) (2002).  

5.  A March 1987 Board decision that denied the claim of 
service connection for a seizure disorder is a final 
decision.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§ 20.1100 (2004).  

6.  The evidence submitted in support of the attempt to 
reopen the claim of service connection for a seizure disorder 
is not new and material, and this claim is not reopened.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.156(a) (2005).  

7.  A March 1987 Board decision that denied the claim of 
service connection for PTSD is a final decision.  38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. § 20.1100 (2005).  

8.  The evidence submitted in support of the attempt to 
reopen the claim of service connection for PTSD is not new 
and material, and this claim is not reopened.  38 U.S.C.A. 
§ 5108 (West 2002 & Supp. 2005); 38 C.F.R. § 3.156(a) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims that he is entitled to service connection 
for fractured teeth (other than tooth # 8) due to dental 
trauma (for purposes other than outpatient treatment) and for 
a heart disability with hypertension.  The veteran also 
contends that he has submitted evidence sufficient to reopen 
previously denied claims of entitlement to service connection 
for anemia, a seizure disorder, and PTSD. 

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (hereinafter VCAA or the Act) and 
implementing regulations modified VA's duties to notify and 
assist claimants; however, this law also provides that VA is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103, 5103A, 
5107(a) (West 2002 & Supp. 2005); 38 C.F.R. § § 3.159(a)-(c) 
(2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  

Regarding the "new and material evidence" claims listed 
hereinabove, the Board points out that, while the regulations 
implementing the VCAA include a revision of 38 C.F.R. 
§ 3.156, the revised version of 38 C.F.R. § 3.156(a) is only 
applicable to claims filed on or after August 29, 2001.  See 
66 Fed. Reg. 45620-45632 (August 29, 2001).  As the 
applications to reopen the above referenced claims were 
clearly received prior to August 29, 2001, the "old" 
version of 3.156(a) is for application.  That 
notwithstanding, the regulations implementing the VCAA do not 
otherwise create an exception to the applicability dates with 
respect to VA notification in cases of claims to reopen a 
finally decided claim.  

In December 1993 and October 1995 Statements of the Case, as 
well as in April 1996, December 1999, and July 2004 
Supplemental Statements of the Case, the veteran was advised 
of the laws and regulations pertaining to these claims.  
Collectively, these documents informed him of the evidence of 
record and explained the reasons and bases for the denial of 
his claims.  

In addition, the RO sent the veteran a letter dated in March 
2004 that explained what was needed to establish service 
connection as well as what constituted new and material 
evidence.  These letters also informed the veteran of what 
evidence the RO would obtain and what he could do to help 
obtain additional evidence.  In addition, this letter 
essentially requested that he provide any evidence in his 
possession that pertained to his claims.  

The Board finds that the VCAA notice requirements have been 
met, because while the notice provided was not given prior to 
the first agency of original jurisdiction (AOJ) adjudication 
of this claim, the notice was provided by the AOJ prior to 
the most recent adjudication of the claims (see the July 2004 
Supplemental Statement of the Case).  The content of the 
notice fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notice.  The Board thus finds that any error in the timing of 
the VCAA notice was not prejudicial to the veteran, and there 
is no reason in further delaying the adjudication of the 
claim decided herein.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004); cf. Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

With regard to the duty to assist, it is noted that 
throughout the course of this lengthy appeal period, 
voluminous VA and private medical records have been obtained 
and associated with the claims folder.  The veteran was also 
afforded a Travel Board hearing, as noted above.  

Thus, on appellate review of these claims, the Board sees no 
areas in which further development is needed.  Under these 
circumstances, the Board finds that appellate review, at this 
juncture, is appropriate.


I.  Service Connection Claims

Generally, to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  When a 
disease is first diagnosed after service, service connection 
may nevertheless be established by evidence demonstrating 
that the disease was in fact incurred during the veteran's 
service; and for certain chronic diseases, such as 
cardiovascular-renal disease, including hypertension, a 
presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a prescribed 
period following discharge from service, one year for 
cardiovascular-renal disease (to include hypertension). 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2005). 




a.  Residuals of fractured teeth (other than tooth number 8) 
due to dental trauma (for purposes other than outpatient 
treatment)

The veteran contends that he sustained fractured teeth (other 
than tooth number 8) as a result of trauma during military 
service.  It is noted that service connection has been 
established, for VA outpatient treatment purposes, for a 
fracture of tooth number 8 as a result of trauma during 
service.  Thus, the question remaining is whether any other 
current dental disability is related to service.  

A review of the veteran's service dental records reveals that 
they are negative regarding trauma to any of the veteran's 
teeth other than to tooth No. 8, which was treated in 1969 
for a traumatic fracture.  Records reflect that he had been 
in a fight when he fractured the tooth.

Post-service records show dental treatment dated in June 
1995, February 1996, and July 1997, and indicate treatment 
for the following numbered teeth: 1, 5, 9, 14, 16, 18, 19, 
30, and 32; however, these records do not indicate that this 
treatment was in any way related to an incident of the 
veteran's military service.  A VA dental rating sheet dated 
in September 1972 indicated that tooth number 8 was 
traumatically fractured.  During the February 1997 Travel 
Board hearing, the veteran testified that he was involved in 
an altercation in service and fractured half of his teeth.  

The contemporaneous, objective medical evidence of record, 
however, does not support the veteran's contention that he 
fractured teeth other than number 8 while in service.  Absent 
evidence of trauma during service resulting in fractures to 
teeth other than tooth No. 8, and absent post-service 
clinical evidence establishing a nexus or link between any 
current fractures to teeth (other than number 8) and the 
veteran's military service, the Board finds no reasonable 
basis upon which to predicate a grant of the benefit sought.  

In any event, to the extent that the veteran is claiming that 
he suffers from a diagnosed dental disability, it is pointed 
out that there is no indication that he suffers from one of 
the dental disabilities which may be awarded compensable 
disability ratings - chronic osteomyelitis or 
osteoradionecrosis of the maxilla or mandible, loss of the 
mandible, nonunion or malunion of the mandible, limited 
temporomandibular motion, loss of the ramus, loss or the 
condyloid or coronoid processes, loss of the hard palate, 
loss of teeth due to the loss of substance of the body of the 
maxilla or mandible and where the lost masticatory surface 
cannot be restored by suitable prosthesis, when the bone loss 
is a result of trauma or disease but not the result of 
periodontal disease.  38 C.F.R. § 4.150, Diagnostic Codes 
9900-9916 (2005).

Given the absence of medical evidence to support the 
veteran's claim for service connection residuals of fractured 
teeth (other than tooth number 8) due to dental trauma, the 
appeal as to this issue must be denied.  


b.  Service connection for a heart disorder with 
hypertension.

The veteran's service medical do not reflect the presence of 
a heart disability with hypertension during military service, 
or show that he was treated for elevated blood pressure or 
similar difficulty during his service.  His service discharge 
examination report reflects that his heart was normal and 
that his blood pressure at the time was 122/80.  

The record also does not reflect a diagnosis of heart 
disorder with hypertension within one year following the 
veteran's discharge from military service.  During a VA 
physical examination conducted in February 1970, the 
veteran's heart and peripheral blood vessels were noted to be 
normal.  At the time, his blood pressure was 100/70.  
Although elevated blood pressure was noted in a February 1981 
treatment record from Lima State Hospital (blood pressure of 
160/80 was indicated), the first indication of a possible 
heart disability and hypertension was noted in an August 1987 
mental evaluation report from the Oakwood Forensic Center.  
The report of this evaluation indicates a history of 
hypertension and a history of "some kind of heart disease."  
A February 1990 report of hospitalization at this facility 
indicates a history of hypertension and that the disorder 
never materialized, as the veteran has never showed evidence 
of the disorder nor had he required treatment.  

Neither the report of that hospitalization nor any subsequent 
clinical evidence dealing with the veteran's heart and 
hypertension - including various VA medical records dated in 
1995, 1996, 1997, 2001, 2002, 2003 - relates those disorders 
to his military service.  These records include the report of 
an echocardiogram that was accomplished in February 2003.  

The only evidence of record supporting the veteran's claim is 
his own opinion, as indicated in testimony that he offered in 
February 1997 before the undersigned.  Specifically, the 
veteran testified that he believed hypertension was first 
diagnosed in 1993 and that he suffered from and/or was 
diagnosed with the disorder (his testimony is confusing on 
this point) in 1970 or 1971 by VA.  

There are no records of any treatment or diagnoses of 
hypertension prior to 1990.  Significantly, the veteran's 
heart was normal on examination of February 1970, and high 
blood pressure was not indicated.  To the extent the veteran 
is claiming he had a heart disorder with hypertension in 
service or within a year of separating from service it is 
noted that, as a layman, he does not possess the requisite 
medical expertise needed to render a diagnosis or to provide 
a competent opinion regarding medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Given the absence of clinical evidence to support the 
veteran's claim for service connection for a heart disorder 
with hypertension, there is no reasonable basis upon which to 
establish service connection for this disability.


II. New and Material Evidence Claims

In an August 1975 decision, the Board denied the veteran's 
claim of entitlement to service connection for anemia, and in 
a March 1987 decision, denied his claims of entitlement to 
service connection for a seizure disorder and PTSD.  These 
decisions are final, and may not be reopened on the same 
factual basis.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§ 20.1100 (2005).  If, however, "new and material" evidence 
is presented or secured with respect to a claim that has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  See 38 U.S.C.A. § 5108 
(West 2002).  

"New and material" evidence is evidence not previously 
submitted, not cumulative or redundant, and which by itself, 
or along with evidence previously submitted, is so 
significant that it must be considered to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156 (a) (2002); Hodge v. 
West, 155 F.3d 1356 (Fed Cir 1998); see also Evans v. Brown, 
9 Vet. App. 273 (1996).  


a.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
anemia.

The evidence of record at the time of the Board's August 1975 
decision indicated that the veteran had been treated for 
hemolytic anemia secondary to glucose 6 phosphate 
dehydrogenase (G6PD) deficiency in service.  That disorder 
was noted to be congenital in nature and asymptomatic during 
a VA physical examination conducted in February 1970.  See 38 
C.F.R. § 3.303(c) (2005).  None of the evidence of record 
when the Board rendered its August 1975 decision contradicted 
that opinion.

The "new" evidence submitted since the Board's August 1975 
decision includes a report of the veteran's inpatient 
treatment at Lima State Hospital in November 1980.  This 
record reflects a probable G6PD deficit by history, but there 
is no indication that this disorder was clinically 
demonstrated by blood testing or examination.  An April 1990 
report from the Oakwood Forensic Center also contains a 
diagnosis of a history of G6PD deficiency "by previous 
report, as related by the patient."  A January 1993 report 
from this facility also lists a diagnosis of a history of 
G6PD deficiency.  An examiner noted that the veteran reported 
this deficiency, but no relevant abnormalities were shown 
upon examination.  

VA outpatient treatment records reflect that in December 1995 
the veteran reported a history of a G6PD deficiency.  An 
impression of a G6PD deficiency is noted in this record but 
there is no indication that this was based on laboratory 
testing.  A history of G6PD is also noted in a November 1997 
VA outpatient treatment record.  The veteran has also 
submitted duplicative copies of several service medical 
records, including an April 1969 service medical record 
showing a diagnosis of hemolytic anemia, secondary to a G6PD 
deficiency.  

During the February 1997 Travel Board hearing, the veteran 
testified that he was receiving current treatment for anemia, 
and that the disorder caused him to feel weak and faint.  

Although the evidence submitted since the Board rendered its 
August 1975 decision is, in part, "new," in that it was not 
of record when that decision was rendered, it is not 
material, in that it does not bear directly and substantially 
upon the question of whether the veteran's claimed anemia was 
incurred or aggravated by military service nor does it 
suggest that the disorder was not congenital.  The evidence 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim.  

To the extent that the veteran has stated that anemia was 
incurred in or aggravated by his service, unsupported lay 
statements, even if new, cannot serve as a predicate to 
reopen a previously disallowed claim.  Moray v. Brown, 5 Vet. 
App. 211 (1993).  In sum, the additional evidence does not 
constitute new and material evidence sufficient to reopen the 
veteran's claim of entitlement to service connection for 
anemia.  


b.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
seizure disorder.

The evidence of record at the time of the Board's March 1987 
decision included the veteran's service medical records and 
records of the his medical treatment and examination from 
1970 until the mid-1980s.  These records indicated that on a 
VA hospitalization in September 1970, the veteran complained 
that he had experienced a convulsion one day prior to 
admission, and that he had lost consciousness during the 
episode.  Neurological studies and X-rays of the veteran's 
skull were within normal limits.  A headache of undetermined 
etiology and convulsion by history were diagnosed.  
Similarly, the results of an electroencephalogram performed 
in January 1976 were within normal limits. Subsequent 
neurological studies performed by both private and VA medical 
facilities from 1976 until 1985 resulted in normal findings.  
However, in July 1985, abnormal findings shown on an 
electroencephalogram were compatible with mild cerebral 
dysfunction.  The Board denied the veteran service connection 
for seizures because they had not been manifested during 
military service or to a compensable degree within one year 
following the veteran's discharge therefrom.  

Evidence added to the record since the Board's March 1987 
decision includes reports of the veteran's private and VA 
treatment and examination, as well as testimony that he 
offered during the February 1997 Travel Board.  The medical 
records indicate that the veteran was noted to have a history 
of epilepsy and/or seizure disorders during treatment at VA 
and private medical facilities in August 1987, September 
1987, July 1988, February 1990, April 1990, July 1995, 
November 1995, October 1996, and May 2002.  The January 1993 
private medical report indicates that the veteran had had 
epileptic seizures, and had been treated with Dilantin for 
this disorder.

An April 2003 hospital report indicates that the veteran 
suffered from seizures that were being treated with Dilantin, 
and that he last had a seizure two years prior.  

During the February 1997 Travel Board hearing, the veteran 
testified that he had a convulsion in 1969 while in service, 
and that he has been dealing with seizures ever since then.  
He noted that he did not take medication for the disorder. 

Although the evidence received subsequent to the Board's 1987 
decision is "new" in that it was not considered when the 
Board rendered its decision, it does not bear directly and 
substantially upon the specific matter under consideration 
because it does not tend to provide a nexus or medical link 
between the more recently diagnosed seizures and the 
veteran's military service.  Thus, it is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  Because no new and material evidence 
has been submitted to reopen the veteran's claim for service 
connection for a seizure disorder, that claim may not be 
reopened.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2005).  To the extent that the veteran has stated 
that a seizure disorder was incurred in or aggravated by his 
service, it is pointed out that unsupported lay statements, 
even if new, cannot serve as a predicate to reopen a 
previously disallowed claim.  Moray, 5 Vet. App. 211 (1993).  

In sum, the additional evidence does not constitute new and 
material evidence sufficient to reopen the veteran's claim of 
entitlement to service connection for a seizure disorder.  


c.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for PTSD.

The evidence before the Board in its March 1987 denial of 
service connection for PTSD consisted of the veteran's 
service medical records, and records of his VA and private 
hospital and outpatient treatment during the period from 
February 1970 to August 1985.  These records were devoid of a 
diagnosis of PTSD; instead, they showed treatment for chronic 
schizophrenia.

Evidence submitted since the Board rendered its March 1987 
decision includes reports of the veteran's VA and private 
hospital and outpatient psychiatric treatment from 1980 to 
2003, and various statements and testimony offered by the 
veteran.  In his statements and testimony, the veteran 
indicated that he experienced various inservice stressors.  
He contended that he developed PTSD as a result thereof.  
During the Travel Board hearing he claimed that he was 
diagnosed with post-traumatic stress by VA in 1996.  None of 
the various medical records submitted since the Board 
rendered its March 1987 decision, however, provides a 
diagnosis of PTSD.   

Absent medical evidence that would tend to establish the 
presence of PTSD, the evidence submitted is not "new and 
material" in that it is not so significant that it must be 
considered in order to fairly decide the merits of the claim. 
See 38 C.F.R. § 3.156(a) (2005).  As such, it is insufficient 
to reopen the claim of entitlement to service connection for 
PTSD.  See 38 U.S.C.A. § 5108 (West 2002).  As an aside, the 
Board points out that the existence of a current disability 
is the cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. § 1110 (West 2002); see Degmetich v. Brown, 104 
F.3d 1328 (1997).  The veteran's own contention that he has 
PTSD, even if new, cannot serve as a predicate to reopen a 
previously disallowed claim.  Moray, 5 Vet. App. 211 (1993).  
Thus, the additional evidence does not constitute new and 
material evidence sufficient to reopen the veteran's claim of 
entitlement to service connection for PTSD.  


ORDER

Service connection for fractured teeth (other than tooth 
number 8) due to dental trauma (for purposes other than 
outpatient treatment) is denied.

Service connection for a heart disorder with hypertension is 
denied.

As new and material evidence has not been submitted to reopen 
the claim of service connection for anemia, the appeal is 
denied.

As new and material evidence has not been submitted to reopen 
the claim of service connection for a seizure disorder, the 
appeal is denied.

As new and material evidence has not been submitted to reopen 
the claim of service connection for PTSD , the appeal is 
denied.


REMAND

The veteran and his representative also contend, in 
substance, that the veteran's service-connected residuals of 
a back injury are more disabling than evaluated.  They also 
contend that the veteran is entitled to SMC by reason of 
being in need of the regular aid and attendance of another 
person or at the housebound rate.

By regulatory amendment, effective on September 26, 2003, 
substantive changes were made to the schedular criteria for 
evaluating spine disabilities, as defined in 38 C.F.R. 
§ 4.71a.  See 68 Fed. Reg. 51454-51458 (August 27, 2003).  
Where a law or regulation changes after a claim has been 
filed, but before the administrative appeal process has been 
concluded, consideration is given to both the former and the 
current schedular criteria. See VAOPGCPREC 7-2003. 

The Board finds that an updated examination in necessary in 
order to appropriately evaluate the veteran's low back 
disability in light of the new regulatory criteria (the last 
such examination was accomplished in May 1999).  

In addition, the Board finds that an updated aid and 
attendance/housebound examination is warranted, the last such 
examination having been accomplished in October 2001, more 
than 4 years ago; and, a remand is in order because this 
claim is, arguably, intermittently intertwined with the claim 
for an increased rating for the residuals of the back injury.  
The Board regrets further delay in the ultimate resolution of 
these claims in the lengthy resolution of this appeal, but 
the statutory duty to assist dictates that further 
development of these claims is necessary.  

As such, these matters are REMANDED for the following action:

1.  The veteran should be afforded an 
orthopedic examination to determine the 
current nature, extent and severity of 
his service-connected low back 
disability. The veteran's VA claims 
folder must be made available to the 
examiner for review in connection with 
the examination.  The examiner should 
list all manifestations of the veteran's 
low back disability.  All indicated 
clinical findings, including range of 
motion of the thoracolumbar spine, should 
be reported in detail.  specifically 
identify any excursion of motion 
accompanied by pain.  In doing so, the 
examiner should identify any objective 
evidence of pain and attempt to assess 
the extent of any pain.  To the extent 
possible the functional impairment due to 
weakened movement and excess fatigability 
on use should be assessed in terms of 
additional degrees of limitation of spine 
motion.

2.  The veteran should also be afforded 
another VA special examination in order 
to determine if he has a permanent need 
for regular aid and attendance or is 
housebound due to disability.  The 
examiner is requested to review the 
veteran's medical record and to render an 
opinion as to whether his disabilities 
result in physical or mental impairment 
that render him so helpless as to require 
the regular aid and attendance of another 
person.  The examiner is requested to 
consider each existing condition and its 
impact on the veteran's ability to 
perform acts of daily living, including 
keeping herself clean and presentable, 
feeding, dressing and undressing herself, 
attending to her needs of nature, and any 
adjustments to any special orthopedic 
appliances he may use.  

3.  After providing the veteran with the 
appropriate time to submit additional 
evidence, the RO should review all of the 
evidence of record, including any new 
evidence, and readjudicate the claim of 
entitlement to an increased evaluation 
for the service-connected residuals of a 
low back injury and his claim for special 
monthly compensation on account of being 
in need of aid and attendance of another 
person or by reason of being housebound.  
In adjudicating the back claim, the RO 
should consider both the old and new 
criteria for evaluating spine 
disabilities.  If in order, an 
appropriate Supplemental Statement of the 
Case should be furnished to the veteran 
and his representative.  They should also 
be afforded an opportunity to respond 
thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or the Court 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



____________________________________________
CHARLES E. HOGEBOOM
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


